DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones et al. (US 9,503,044 B2), Applicants prior art cited in the IDS dated November 11, 2020.
1. Granger-Jones shows a directional coupler comprising: a substrate; a main line (T1) provided directly or indirectly on the substrate; a plurality of sub-lines (T2a, T2b, T2c), at least a part of each of the plurality of sub-lines being provided directly or indirectly on the substrate along the main line (Figs. 5, 9 et al.); a switch switching connections among end portions of the plurality of sub-lines (SWx - Figs. 2A, 2B, 4A-4C, 7, 8A-8C et al.); and detection output terminals (ISO fwd) connected to one of the plurality of sub-lines, wherein, when looking at the substrate in plan, the end portions of the plurality of sub-lines are disposed on an opposite side to the detection output terminals relative to the main line, and the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped with or surrounded by other one or more of the plurality of sub-lines (one subline overlapped or surrounded - Fig. 5) but does not show a substrate.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the directional coupler disclosed by Granger-Jones et al. with the substrate.  Such a modification would have been obvious where Granger-Jones et al. is merely silent showing the directional coupler device on a known substrate, conventional and well-known in the art and does not comprise patentability.
4. The directional coupler according to claim 1, further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (no overlap Fig. 9). 
5. The directional coupler according to claim 1, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9). 
6. The directional coupler according to claim 1, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9). 
7. The directional coupler according to claim 1, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line (sub-lines corresponding to inductances L2a-L2c), wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band (transmit band 12-43 col. 1, ln 33; col. 11, lns 14, 53, 60 et al.) are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line (L2c switched out; L2b, L2c switched out - col. 11, lns 51-67 et al.), and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (Figs. 4A-C, 8A-8C et al.). 
10. The directional coupler according to claim 2, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9). 
11. The directional coupler according to claim 3, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9). 
12. The directional coupler according to claim 4, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
13. The directional coupler according to claim 2, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
14. The directional coupler according to claim 3, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
15. The directional coupler according to claim 4, wherein a width of a wiring in the main line is greater 
than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
16. The directional coupler according to claim 5, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
17. The directional coupler according to claim 2, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above). 
18. The directional coupler according to claim 3, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
19. The directional coupler according to claim 4, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
20. The directional coupler according to claim 5, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones et al. (US 9,503,044 B2) in view of Goto (US 2018/0123215 A1). 
2. Granger-Jones et al. teaches the directional coupler according to claim 1, further comprising a plurality of layers laminated directly or indirectly on the substrate, but is silent wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers. 
Goto shows a directional coupler further comprising a plurality of layers laminated directly or indirectly on the substrate, wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers (Fig. 4 et al.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plurality of sub-lines disclosed by Granger-Jones et al. wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers disclosed by Goto.  Such a modification would have been obvious where both devices are drawn to directional couplers; Goto showing multi layered sub-lines; and where Goto teaches 
[0004] An aspect of the invention provides a directional coupler that can achieve improvement in isolation characteristics.

thus suggesting the obviousness of the modification.
8. Granger-Jones et al. shows the directional coupler according to claim 2, further comprising a pair of input/output terminals connected to the main line (RFin, RFout), but is silent wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (terminal connections to vertical vias Figs. 1, 2, 5 et al.). 
9. The directional coupler according to claim 3, further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (discussed in the reasons for rejection of claim 8 above).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 

Claim Reiections under 35 U.S.C. 1O3 
Applicants submit;
Claims 1, 4-7, and 10-20 were rejected under 35 U.S.C. §103 as being unpatentable by Granger Jones et al. (U.S. Pat. No. 9,503,044). Applicant respectfully traverses this rejection. 
Independent claim 1 recites, amongst other features, that "when looking at the substrate in plan, the end portions of the plurality of sub-lines are disposed on an opposite side to the detection output terminals relative to the main line." The cited references do not teach or render obvious this feature. Granger Jones discloses a main line (T1), a plurality of sub-lines (T2a, T2b, T2c), and detection output terminals (ISOrev, ISOfwd) (see, e.g. FIGs. 5 and 9 of Granger Jones). However, the end portions of the supposed sub-lines (T2a, T2b, T2c) of Granger Jones are not disposed on an opposite side to the detection output terminals relative to the main line (T1) because they are instead disposed across and off-centered from ports ISOrev and ISOfwd (see FIG. 5 of Granger Jones). 
With further regard to claim 1, Granger Jones also fails to disclose or suggest that "the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped 
with or surrounded by other one or more of the plurality of sub-lines," as set forth in claim 1. The Office action asserts that the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped with or surrounded by other one or more of the plurality of sub-lines (see pages 2-3 of the Office action). In contrast to claim 1, sub-line (T2c) of Granger Jones is connected to terminal (ISOrev) and does not overlap with the other sub-lines (T2a, T2b) and is not surrounded by the other sub-lines. Further, different sub-lines are connected to different terminals (here, ISOrev connected to T2c, and ISOfwd connected to T2a) (see, e.g. FIG. 5 of Granger Jones). Granger Jones instead discloses that all of its sub-lines, including T2c, reside over the alleged main line (T1), with sub-line (T2c) positioned on the outer side of sub-line (T2b) (see, e.g. col. 10, lines 28-30; FIG. 5 of Granger Jones). Thus, the alleged sub-line (T2c) is not overlapped with or surrounded by other one of the sub-lines. Therefore, Granger Jones also fails to disclose or suggest the above feature. 
With still further regard to claim 1, the Office action concedes that Granger Jones does not disclose a substrate (see page 3 of the Office action). Nevertheless, the Office action concludes that it would have been obvious to one of ordinary skill in the art to modify the coupler of Granger Jones with the substrate, alleging that it is conventional and well-known in the art. However, this alone is not enough to support the required modification. That is, claim 1 not only recites the presence of the substrate, but also a specific orientation and arrangement of components of the directional coupler, including end portions of the sub-lines, when looking at the substrate in plan view. Therefore, even if it is well-known in the artfor a coupler to include a substrate, the Office action fails to articulate any reason why making this modification to the coupler of Granger Jones, including the specific orientation and arrangement of its components on the substate, would have been obvious to one of ordinary skill in the art at the time the invention as made. Because there is no basis in the cited references for the particularly claimed combination, it must have come from Applicant's own specification. Thus, the Office action must rely entirely on impermissible hindsight to reconstruct the subject matter recited in claim 1. 
For at least the above reasons, Granger Jones does not render obvious claim 1. 

The Examiner disagrees.

Applicants cite Figs. 5 and 9 of Granger-Jones et al..  Fig. 5 shows one end of sub lines T2b and T2c connected to switches SW3-5.  The other ends connected to output terminals ISO (fwd), ISO (rev) respectively.  In a plan view, an opposite end may be defined as bisecting line extending parallel from ISO (fwd), ISO (rev) past RF out or orthogonal between ISO (fwd), ISO (rev) and ends connected to SW 3-5 approximately bisecting labels T2b and T2c.  In either case, ends of T2b and T2c connecting to switches SW 3-5 are at opposite ends of ends connected to outputs ISO (fwd), ISO (rev).  Regarding Fig. 9, ends of sub lines T2a and T2b are connected to SW4 at one end and ISO (fwd), ISO (rev) at the other end.  Analogous to Fig. 5, a bisecting orthogonal line extending thru labels T1a, T2a, T2b, T1b comprises ends of sub lines at opposite ends.  There appears no limitation defining opposite ends as not being “off-centered” with each other (emphasis added).  In the broadest reasonable interpretation of the claim (bri), Granger-Jones shows “the end portions of the plurality of sub-lines are disposed on an opposite side to the detection output terminals relative to the main line”.  
Regarding the limitation where “the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped with or surrounded by other one or more of the plurality of sub-lines” is further shown by Granger-Jones Fig. 5 where subline T2a is surrounded by subline T2b.
Regarding Applicants arguments of the directional coupler comprising a substrate, the Examiner acknowledges Granger-Jones is silent however forming the directional coupler on a substrate would have been obvious and inherent where a directional coupler formed on a substrate is well-known in the art.
Accordingly, Applicants arguments with respect to claim 1 is not persuasive and the rejection is maintained.

Applicants submit;
Given that claims 4-7 and 10-20 depend from claim 1, claims 4-7 and 10-20 are not rendered obvious by Granger Jones for at least the reasons presented above with respect to claim 1, and for the respective subject matter recited in each of these claims. 
Applicant therefore respectfully requests withdrawal of this rejection. 

Claims 2, 8, and 9 were rejected under 35 U.S.C. §103 as being unpatentable by Granger Jones in view of Goto (U.S. Pub. No. 2018/0123215). Applicant respectfully traverses this rejection. 
Given that claims 2, 8, and 9 depend from claim 1, claims 2, 8, and 9 are not obvious in view of Granger Jones and Goto for at least the reasons presented above with respect to claim 1, and for the respective subject matter recited in each of these claims. Further, Goto does not cure the deficiencies of Granger Jones. 
Applicant therefore respectfully requests withdrawal of this rejection. 

For the reasons given with respect to claim 1 above, rejections of dependent claims 2 and 4-20 are maintained.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843